Citation Nr: 1118951	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond July 27, 2007 for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 27, 1993 to July 26, 1997.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to an extension of the delimiting date beyond July 27, 2007 for Chapter 30 education benefits.  


FINDINGS OF FACT

1.  The Veteran served on active duty from July 27, 1993 to July 26, 1997.

2.  The Veteran's delimiting period for receiving Chapter 30 education benefits expired on July 27, 2007.

3.  The Veteran's request for an extension of his delimiting date was received in March 2009, more than one year after the expiration of his 10-year period of eligibility.

4.  The Veteran has not provided evidence of good cause to extend the time limit for requesting an extension of his delimiting date.


CONCLUSION OF LAW

The Veteran, without good cause, did not submit a timely request for an extension of his delimiting date for Chapter 30 education benefits.  38 U.S.C.A. § 3031 (West 2002 & Supp 2010)); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051(a), 21.7135(s) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to extension of delimiting dates for education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

As applicable to this case, the general rule with regard to Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to a veteran beyond 10 years from the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a);  38 C.F.R. § 21.7050(a).

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. 
§§ 21.7050(f), (g), 21.7051(a), 21.7135(s).

VA must receive a claim for an extended period of eligibility by the later of the following dates:  (1) one year from the date on which a veteran's original period of eligibility ended, or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.   38 C.F.R. § 21.1033(c). 

VA may extend for good cause a time limit within which a claimant is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension only when the following conditions are met: (1) when a claimant requests an extension after expiration of a time limit, he must take the required action concurrently with or before the filing of that request; and (2) the claimant must show good cause as to why he could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 20.1033(e)(1).

The Veteran's only period of active duty was from July 27, 1993 to July 26, 1997.  Ten years from the date of his discharge from active duty was July 27, 2007. Therefore, the Veteran's delimiting date is July 27, 2007.

School enrollment information forms reflect that the Veteran pursued a degree in electronic technology and was enrolled in courses at Schoolcraft College from August 1997 to May 1998.  In a December 1997 statement (VA Form 21-4138), he reported that he had fallen behind in his classes due to work commitments and the death of his grandfather and that he would be registering for fewer credits until such time as he could pursue a degree full time.  He subsequently pursued an associate degree and enrolled in courses at Henry Ford Community College from June to December 2001.

Social Security Administration (SSA) disability records and private treatment records reveal that the Veteran began to experience and was treated for psychiatric problems beginning as early as February 2003 and that he was hospitalized from March 12 to March 24, 2004 at Oakwood Heritage Hospital for such problems.  Due to his disability, he was unable to work, experienced difficulty in performing activities of daily living, was granted SSA disability benefits, and was considered to be disabled by SSA beginning in January 2004.

In November 2006, the Veteran submitted a Request for Change of VA Education Program or Place of Training form (VA Form 22-1995) and explained that he had stopped attending courses at Henry Ford Community College due to personal reasons, but that he was enrolling in an independent study/distance learning program in pursuit of a Bachelors degree in information technology at the University of Phoenix.  Enrollment information forms confirm that he was enrolled in classes with that institution from November 2006 to October 2007.

In a letter dated November 20, 2008, which was received by the RO on March 5, 2009, the Veteran reported that he had been unable to take full advantage of his VA education benefits before the expiration date of his eligibility for those benefits.  He began to experience psychiatric problems in January 2002 and started receiving disability benefits in January 2004.  He enrolled at the University of Phoenix in November 2006 and received an Associates degree in accounting from that institution in July 2008.  He requested an extension of the delimiting date for his Chapter 30 education benefits beyond July 27, 2007 on account of his psychiatric disability and the adverse impact that it had on his ability to complete his education prior to that date.

Given the fact that the Veteran resumed his chosen program of education at the University of Phoenix in November 2006, it is apparent that, at the very latest, his mental disability no longer prevented him from resuming his chosen program of education at that time.  Furthermore, as explained above, his original period of eligibility for Chapter 30 education benefits ended on July 27, 2007.  Thus, the latest date on which he could have submitted a request to extend his eligibility for such benefits was July 27, 2008.  See 38 C.F.R. § 21.1033(c). 
As the Veteran's request for an extension of his delimiting date was dated November 20, 2008 and was not received by the RO until March 5, 2009, he did not submit a timely request for an extension within one year of the end of his period of eligibility.  See Id.  Furthermore, the evidence of record does not demonstrate good cause for why the Veteran failed to file a timely request for an extension of his delimiting date.  See 38 C.F.R. § 21.1033(e)(1).  In his March 2009 notice of disagreement, he explained that it took over two years for his SSA disability claim to be approved and that in the years since 2003 he has undergone extensive treatment for psychiatric problems.  Nevertheless, the evidence does not reflect that his mental condition impaired him in any way such that he could not submit a request for an extension within the one year period after July 27, 2007.  He was able to resume his course of education in November 2006 and continued his education until his graduation in July 2008.  Thus, good cause has not been shown for the Veteran's failure to file a timely request for an extension of his delimiting date and his request must be denied.   

Where, as here, the law and not the evidence is dispositive, the Veteran's claim for an extension of  the delimiting date beyond July 27, 2007 for education benefits under the provisions of Chapter 30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date beyond July 27, 2007 for Chapter 30 education benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


